Citation Nr: 0419350	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 9, 2001, 
for a 100 percent schedular rating for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from March 1973 to September 
1975.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which increased the rating for the veteran's seizure disorder 
from 60 to 100 percent retroactively effective from July 9, 
2001.  He filed an appeal for an earlier effective date.  

Unfortunately, further development is needed before the Board 
can make a decision in this case.  So this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Historically, the veteran filed a claim for an increased 
rating for his service-connected seizure disorder in December 
1987, and he therefore believes he is entitled to an 
effective date for his 100 percent rating retroactive to that 
point in time.  In March and July 1988 letters, however, the 
RO requested that he provide additional information 
concerning his claim for a higher rating (which, at that 
time, was 60 percent) - specifically, lay statements 
describing the type and number of seizures he had 
experienced.  He failed to respond, though, and in September 
1988 the RO informed him that his claim was denied because he 
had failed to submit the evidence requested.  Furthermore, 
the RO informed him that if he failed to submit the evidence 
requested within 1 year of his claim, he would only be 
entitled to an effective date from the date the evidence was 
received.  The RO did not receive any further evidence from 
him within that year timeframe, so his 1987 claim was 
considered abandoned.  See 38 C.F.R. § 3.158 (2003).



Although the RO obtained, in August 1988, a record from the 
VA medical clinic in Brooklyn, New York, that record did not 
support the veteran's claim for an increased rating.  The 
record indicated he was hospitalized for 10 days in 
December 1987.  But there was no seizure activity or acute 
medical problems upon discharge.  His Dilantin dosage was 
adjusted, and when released his treating physician noted that 
he could return to work.

On July 9, 2001, the veteran filed a new claim for a total 
disability rating based on individual unemployability (TDIU).  
See his application, VA Form 21-8940.  An August 2001 VA 
examination report revealed he had experienced approximately 
8 to 9 seizures since January 2001, which in turn 
precipitated the RO's rating increase to 100 percent on a 
schedular basis under 38 C.F.R. §4.104, Diagnostic Code (DC) 
8910.  The increase to the 100 percent schedular level 
was made retroactively effective from July 9, 2001, the date 
of receipt of the claim.  This appeal ensued for an earlier 
effective date.

One important point worth mentioning, since the RO assigned a 
100 percent schedular rating retroactively effective from the 
date of receipt of the claim for a higher rate of 
compensation - including on the basis of a TDIU - this in 
turn rendered "moot" the claim for a TDIU because the 
veteran cannot receive disability compensation on the basis 
of individual unemployability while at the same time 
(i.e., concurrently) receiving compensation at the maximum 
100 percent level on a schedular basis.  See 38 C.F.R. 
§ 4.16(a); VAOGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375.  
See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  The RO 
pointed this out when issuing its October 2001 rating 
decision granting the 100 percent schedular rating, albeit 
while not actually citing the applicable regulatory authority 
and case law for this determination.  No matter, while there 
is no longer a claim for a TDIU pending, there nonetheless 
remains for consideration whether the veteran is entitled to 
an effective date earlier than July 9, 2001, for his 100 
percent schedular rating.  And it is in this specific regard 
that further development of the claim is needed before 
actually deciding it.



Generally, the effective date for an increase in disability 
compensation shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  There is, however, an 
exception allowing for the earliest date that it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within 1 year from that date; otherwise, 
the date of receipt of the claim is the earliest possible 
effective date.  38 C.F.R. §§ 3.400(o)(1), (o)(2) (2002); see 
also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); Wood 
v. Derwinski, 1 Vet. App. 367 (1991).

So if it somehow can be determined that the veteran's seizure 
disability had increased to the 100-percent level within the 
year prior to July 9, 2001, when he filed his formal claim, 
then VA must consider that earlier date as the effective date 
for his higher rate of compensation.

The report of an August 2001 VA examination indicates the 
veteran had experienced 8 to 9 major seizures since January 
2001, suggesting his disability had worsened since at least 
January 2001.  If indeed true, that was within the 1-year 
window immediately preceding receipt of his formal claim on 
July 9, 2001.

In addition, as the veteran's representative pointed out in 
his June 2004 Brief, the veteran indicated during that 2001 
VA examination that he was being treated for his seizure 
disorder at Ft. Hamilton.  But it does not appear the RO has 
attempted to obtain these records, which also could perhaps 
establish entitlement to an earlier effective date.  So 
further development is also needed to comply with the 
Veterans Claims Assistant Act of 2000 (VCAA) and its 
implementing regulations.  See, e.g., Huston v. Principi, 17 
Vet. App. 195 (2003) (indicating that, in cases involving 
claims for earlier effective dates, VA must advise the 
veteran that evidence of an earlier filed claim is necessary 
to support his claim).



Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

*This should include notifying the veteran 
that evidence of an earlier filed claim - 
either formal or informal - is necessary to 
support his application for an earlier 
effective date and requesting that he submit 
all relevant evidence in his possession not 
currently on file.

2.  Also obtain all relevant records of VA 
treatment or evaluation of the veteran since 
his discharge in 1956, which are not already 
on file.  This should include medical records 
from the Fort Hamilton VA Hospital to which he 
referred during his August 2001 VA examination 
and in his July 2001 claim on VA Form 21-8940.

3.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  38 C.F.R. §4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Then readjudicate the veteran's claim for 
an effective date earlier than July 9, 2001, 
for the 100 percent schedular rating for his 
seizure disorder.  If his claim remains 
denied, prepare a supplemental statement of 
the case (SSOC) and send it to him and his 
representative.  Give them time to respond 
before returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran or his representatives 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



